Citation Nr: 0319230	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  96-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The appellant served from January 11, 1982, to March 17, 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  A claim 
of service connection for a back disability was denied by the 
RO in April 1986 and the claimant did not appeal.  In March 
1992, the appellant attempted to reopen the previously denied 
claim.  In April 1992, the RO sent the appellant a letter in 
which it was noted that his claim had been denied.  The RO 
informed the appellant of the need to submit new and material 
evidence.  In May 1992, the appellant submitted a notice of 
disagreement with the April 1992 action, and the RO issued a 
statement of the case in July 1992 on the question of 
timeliness of an appeal of the 1986 denial, but not on the 
question of whether new and material evidence had been 
presented.  Subsequently the claim to reopen was addressed by 
the RO in January 1994 and the appellant expressed 
disagreement in December 1994.

In October 1998, the Board determined that because the 
appellant's May 1992 notice of disagreement was with the 
denial promulgated in April 1992, and because the RO did not 
address the issue sought by the appellant in his March 1992 
claim until its January 1994 action, the current appeal stems 
from the April 1992 action, not the January 1994 decision.  
The Board also granted the appellant's petition to reopen his 
claim of entitlement to service connection for a back 
disability, and remanded the underlying claim of entitlement 
to service connection for a back disability to the RO for 
further development.  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional evidentiary development is 
required.  Furthermore, as will be discussed below, it is 
unclear whether the appellant received the notice he is due 
under 38 U.S.C.A. § 5103(a) (2003).  Therefore, a remand is 
required.

In this case, the Board finds that a remand is required for 
several reasons.  First, it appears that there may be certain 
medical records that should be associated with the claims 
file.  The Board notes that a July 2000 initial evaluation 
report from The Rehabilitation Centers at Glens Falls 
Hospital is of record.  Review of this report indicates that 
the copy of the record is incomplete as it appears that one 
page is missing.  The Board notes that the RO has previously 
attempted to obtain complete treatment records from Glens 
Falls Hospital in December 1999 and in March 2002.  
Nevertheless, because it appears that there may be 
outstanding pertinent treatment records, another attempt 
should be made to associate these records with the claims 
file.  

The Board also finds that further development of the medical 
opinion evidence is appropriate.  This is so because it 
remains unclear whether the appellant has a current back 
disability that is related to military service.  The Board 
notes that as the appellant has been diagnosed variously with 
degenerative joint disease, degenerative disc disease, 
spondylosis, spondylolysis, and lumbar strain, it is unclear 
from the evidence of record which of these disabilities cause 
his current back symptomatology and can be traced to military 
service.  (See service medical records dated in March 1982; 
December 1998 statement from Dr. Pertroski; February 1999 VA 
examination report; August 2000 radiographic report from 
MedWorks of Saratoga; and April 2003 VA examination report.)  

The appellant's private physician, Dr. Pertroski, in a 
December 1998 statement, indicated that the appellant had 
mild degenerative disc disease at L2-3, L3-4, and L5-S1.  Dr. 
Pertroski also diagnosed the appellant with chronic lumbar 
strain, and opined that it was possible that the appellant's 
current symptoms were causally related to a 1982 injury, 
presumably an injury that occurred during military service.  
However, at a February 1999 VA examination, the appellant was 
diagnosed with spondylosis of L5 with persistent back pain.  
The examiner opined that the "rigors of service" unmasked 
an underlying developmental condition, and that the 
persistence of pain subsequent to the service would appear to 
have followed an expected course based on the nature of the 
condition.  The same VA examiner examined the appellant again 
in April 2003 VA examinations, and diagnosed the appellant 
with degenerative disc disease of the L5-S1 interspace.  The 
examiner also diagnosed the appellant with chronic low back 
pain with fatigue and limitation of motion secondary to the 
developmental condition of spondylolysis.  The examiner noted 
that spondylolysis was a developmental problem, which was 
unmasked by the rigors of service, and then followed with 
what would be an expected course of low back pain without 
evidence of neurologic deficits.

In this regard, the Board reiterates that the appellant was 
diagnosed with spondylosis and spondylolysis, which were 
described in the record as "developmental" conditions.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Nevertheless, VA General Counsel opinions, 
VAOPGCPREC 67-90, VAOPGCPREC 82-90, and VAOPGCPREC 11-99, 
indicate that while congenital or developmental "defects" 
are not considered disabilities for VA compensation purposes, 
congenital or developmental "diseases" which are shown to 
have actual onset during active military service or which 
have onset prior to service but which are shown to be 
aggravated beyond their ordinary progress during service, may 
indeed result in an allowance of service connection for the 
underlying disability.  See  Monroe v. Brown, 4 Vet. App. 
513, 514- 15 (1993).  Therefore, as it is still unclear 
whether the appellant's spondylosis and spondylolysis should 
be considered developmental "diseases."  Consequently, a 
new VA examination is warranted to determine whether any of 
the variously diagnosed back problems are traceable to a 
cognizable injury or disease process during military service.  

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, although the appellant was apparently contacted 
by a representative from the RO in April 2003 via telephone 
regarding the VCAA, it is still unclear whether the appellant 
has received the notice he is due under 38 U.S.C.A. 
§ 5103(a).  Therefore, Board finds that the RO should ensure 
that any notification required under 38 U.S.C.A. § 5103(a) is 
made while the case is at the RO for the additional 
development needed in this case.  In re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The appellant should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the appellant to 
identify all VA and non-VA health care 
providers where he has received 
treatment for any back disability.  The 
RO should ensure that all pertinent 
records of private or VA treatment are 
procured for review, including all 
pertinent treatment records from the 
Glens Falls Hospital, including the 
Rehabilitation Centers at the Glens 
Falls Hospital.  The RO should 
specifically obtain the complete 
evaluation prepared in July 2000 at the 
Rehabilitation Centers at the Glens 
Falls Hospital.  The RO should assist 
the appellant in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After completion of the development 
requested above, the RO should arrange 
an orthopedic examination of the 
appellant to determine the nature and 
etiology of any back disability(ies) 
that the appellant may have.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiner for review.  
The examiner should determine the 
correct diagnosis(es).  Thereafter, the 
examiner should give an opinion as to 
the medical probability that each 
current back disability is attributable 
to the appellant's military service.  
(Such an opinion should be provided as 
to each diagnosed disease process.)  If 
it is determined that the appellant has 
a developmental condition, such as 
spondylosis or spondylolysis, the 
examiner should specify whether any such 
condition is subject to improvement or 
worsening, and should indicate whether 
any such condition first manifest itself 
or underwent a worsening during the 
appellant's brief period of military 
service.  If it is determined that there 
is no current disability, no 
relationship to military service, or 
that any low back disability that the 
appellant may have is related to non-
service-connected injuries or 
disability, the examiner should 
expressly say so and provide detailed 
reasons for such opinions.  All opinions 
provided must be reconciled with all 
other opinions of record.  In this 
regard, the examiner should comment on 
the findings made in the service medical 
records, the December 1998 statement 
from Dr. Pertroski, the August 2000 
MedWorks of Saratoga radiology report, 
and the February 1999 and April 2003 VA 
examination reports.  The rationale for 
all opinions should be explained in 
detail.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide specific opinions 
for each diagnosed back disability.  If 
the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.  

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the appellant's 
claim.  If the benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued.  
Additionally, if the appellant does not 
appear for the scheduled examination, 
the SSOC should specifically refer to 38 
C.F.R. § 3.655 (2002).  

6.  The appellant should be afforded an 
opportunity to respond.  His 
representative at the RO should be given 
an opportunity to make a presentation 
before the case is returned to the Board 
for further appellate review. 

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

